Citation Nr: 0333647	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-09 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for psychiatric 
disability, including major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On June 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The appellant has submitted several 
copies of VA Form 21-4142.  Ensure that 
records from each health care provider 
the appellant identified are obtained, if 
possible, and associated with the c-file.

2.  Ask the appellant whether he is 
currently in receipt of Social Security 
disability benefits or has applied for 
such benefits.  If so, obtain a copy of 
any Social Security Administration (SSA) 
disability decision and any records 
pertinent to the veteran's claim for SSA 
disability benefits. 

3.  Contact the appropriate agency and 
obtain verification of the veteran's 
period(s) of active duty and ACDUTRA with 
the Tennessee Army National Guard during 
the periods of  September 1990 to 
December 1990 and August 1991 to October 
1991.



4.  After the above development has been 
completed, make arrangements with the 
appropriate VAMC for an examination by a 
physician with appropriate expertise to 
determine the extent and etiology of the 
veteran's Diabetes Mellitus (such as 
Endocrinology or a Diabeteologist).  Send 
the claims folder to the examiner for 
review.  Insert the following paragraph 
into the C&P Examination Request:  

5.  "Based upon the documented history 
and the examination results, provide an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
mellitus was permanently aggravated by 
the veteran's active service.  All 
indicated studies should be conducted, 
and a detailed history of the veteran's 
diabetes mellitus should be elicited.  
The rationale for all opinions given must 
be clearly set forth by the examiner in 
the examination report."

6.  This veteran is also seeking service 
connection for PTSD.  A statement of the 
veteran's stressors is of record.  Ensure 
that the verification of the veteran's 
stressors have been attempted and a 
response from CURR received and 
associated with the c-file.  Follow up 
with CURR, if necessary:  "Prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a copy of the 
veteran's stressor statement and a copy 
of his duty history, which are both of 
record.  Also provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment."  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





